Exhibit 10.132

SUPPLY AGREEMENT

BETWEEN

CYDEX PHARMACEUTICALS, INC.

AND

ELI LILLY AND COMPANY

DATED: December 16, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

 

Title

   Page       1.   DEFINITIONS      1        2.   PURCHASE AND SUPPLY OF
CAPTISOL      2        3.   SUPPLY TERMS      3        4.   COMPENSATION      7
       5.   REPRESENTATIONS AND WARRANTIES      7        6.   TERM AND
TERMINATION      7        7.   GENERAL PROVISIONS      8    TABLE OF EXHIBITS   

Exhibit

 

Title

   Page  

    A.

  PURCHASE PRICES FOR CAPTISOL      A-1   

    B.

  SPECIFICATIONS      B-1   



--------------------------------------------------------------------------------

SUPPLY AGREEMENT

THIS SUPPLY AGREEMENT (this “Agreement”) is made this 16th day of December, 2011
(the “Effective Date”) between:

CYDEX PHARMACEUTICALS, INC., a Delaware corporation with offices at 10513 W.
84th Terrace, Lenexa, Kansas 66214 USA (“CyDex”); and

ELI LILLY AND COMPANY, an Indiana corporation, with offices at Lilly Corporate
Center Indianapolis, Indiana 46285 USA (“Company”).

RECITALS

WHEREAS, CyDex, a wholly-owned subsidiary of LIGAND PHARMACEUTICALS INC., is
engaged in the business of developing and commercializing novel drug delivery
technologies designed to enhance the solubility and effectiveness of existing
and development-stage drugs, including without limitation Captisol®, a patented
drug formulation system designed to enhance the solubility and stability of
drugs;

WHEREAS, Company desires to purchase Captisol from CyDex, under the terms and
conditions set forth herein; and

WHEREAS, CyDex and Company are contemporaneously entering into a License
Agreement (the “License Agreement”);

NOW, THEREFORE, in consideration of the following mutual promises and other good
and valuable consideration, the receipt and sufficiency of which is
acknowledged, the parties, intending to be legally bound, agree as follows:

 

1. DEFINITIONS.

For the purposes of this Agreement, the terms hereunder shall have the meanings
as defined below:

“Clinical Grade Captisol” means Captisol which [***].

“Commercial Grade Captisol” means Captisol which [***].

“Detailed Forecast” shall have the meaning defined in Section 3.2.

“First Commercial Order Date” shall have the meaning defined in Section 3.1.

“Notice of Default” shall have the meaning defined in Section 6.2.

“Notice of Termination” shall have the meaning defined in Section 6.2.

“Permitted Purchaser Requirements” means the requirements during the Term of all
Permitted Purchasers for Captisol brand [***]

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

1



--------------------------------------------------------------------------------

“Permitted Purchasers” means, collectively: (i) Company; (ii) Affiliates of
Company; (iii) Sublicensees; and (iv) all contract manufacturers of Company,
Affiliates of Company and Sublicensees approved in accordance with Section 2.5
of the License Agreement.

[***] shall have the meanings defined in Section 3.2.

“Specifications” means the specifications for Captisol set forth in Exhibit B
hereto, as such may be amended from time to time pursuant to Section 3.10.

“Term” shall have the meaning defined in Section 6.1.

“Testing Methods” shall have the meaning defined in Section 3.6(a).

[***]

In addition, the terms “Affiliate”, “Captisol”, “Compound”, “FDA”, “Licensed
Product”, “Quality Agreement”, “Sublicensee” and “Territory” shall have the
meaning defined in the License Agreement.

 

2. PURCHASE AND SUPPLY OF CAPTISOL.

2.1 Purchase Commitment. Subject to the provisions of this Agreement and during
the Term of this Agreement, Company agrees that Company and other Permitted
Purchasers shall purchase and CyDex shall supply one hundred percent (100%) of
the Permitted Purchaser Requirements exclusively from CyDex. Except as provided
in Section 3.8(c), this Agreement and the License Agreement do not grant Company
or any other Permitted Purchaser the right to manufacture (or have manufactured
on their behalf) under Licensed Patents, Captisol brand [***] without CyDex’s
prior written consent except as otherwise set forth in this Agreement.

2.2 Supply Commitment. CyDex agrees that CyDex shall produce (or have produced
for it as set forth in Section 2.3) and sell to Company [***]. Company shall
place orders for Captisol on behalf of Permitted Purchasers, and shall guarantee
payment to CyDex of all amounts payable with respect thereto. If CyDex decides
to stop the manufacture of Captisol they shall give Company adequate notice to
establish an independent supply under the terms of Section 3.8 and CyDex shall
use good faith commercially reasonable efforts to continue to supply Company
from the original manufacturing site until Company has obtained any required
amendment or other modification of the regulatory approvals for Licensed
Products.

2.3 Third-Party Manufacturers. Without limiting CyDex’s responsibility under
this Agreement, CyDex shall [***].

2.4 Restrictions. Company covenants and agrees that: (i) all Captisol supplied
by CyDex pursuant to this Agreement shall be for use only in Licensed Products
(except for testing, etc., required by regulatory authorities; (ii) Company
shall obtain the written agreement of each Permitted Purchaser to not resell
Captisol and only use Captisol in Licensed Products; and (iii) [***], Company
shall not make, and shall not permit any other Permitted Purchaser to make,
Captisol.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

2



--------------------------------------------------------------------------------

3. SUPPLY TERMS.

3.1 Long-Term Forecast. At least [***] to the date on which Company will issue
its first purchase order to CyDex for Commercial Grade Captisol (the “First
Commercial Order Date”), Company shall provide CyDex with a non-binding forecast
setting forth Company’s estimate of the required quantities of Commercial Grade
Captisol for each of the following [***]. Such long-term forecast shall
thereafter be updated by Company at least once every [***].

3.2 Binding Detailed Forecast. At least [***] prior the First Commercial Order
Date, Company shall provide to CyDex a detailed rolling forecast setting forth
Company’s requirements and anticipated delivery schedules for Commercial Grade
Captisol for each [***] during a [***] (the “Detailed Forecast”) which includes
[***] in which the First Commercial Order Date occurs and the next [***]. For
purposes of this Agreement, a [***] means the consecutive [***]. The Detailed
Forecast shall thereafter be updated by Company [***] on a rolling basis, no
later than the [***], so that in each [***] CyDex shall have been provided with
a rolling Detailed Forecast for each [***] during the [***]commencing on the
[***] following the date on which such Detailed Forecast is submitted. The
Detailed Forecast shall be firm and binding on Company, subject to the
permissible variances set forth in Section 3.3 below, with respect to the [***]
covered by such updated Detailed Forecast [***]. If Company fails to provide any
updated Detailed Forecast in accordance with this Section 3.2, the Detailed
Forecast last provided by Company shall be deemed to be Company’s binding
Detailed Forecast for the next succeeding [***] period.

3.3 Detailed Forecast Variances. Each updated Detailed Forecast may modify the
amount of Commercial Grade Captisol estimated in the previous Detailed Forecast
in accordance with the following limitations (the “Purchase Volume
Limitations”):

(i) for the [***] covered by such updated Detailed Forecast, no change may be
made to the forecast provided for the [***] in the immediately preceding
Detailed Forecast without the prior express written consent of CyDex;

(ii) for the [***] covered by such updated Detailed Forecast, no change in
excess of a [***] volume increase or decrease may be made to the forecast
provided for the [***] in the immediately preceding Detailed Forecast without
the prior express written consent of CyDex; and

(iii) for the [***] covered by such updated Detailed Forecast, no change in
excess of a [***] volume increase or decrease may be made to the forecast
provided for the [***] in the immediately preceding Detailed Forecast without
the prior express written consent of CyDex.

For clarity, CyDex shall have no obligation to supply or deliver quantities of
Captisol greater than the Purchase Volume Limitations.

3.4 Purchase Orders. Together with each Detailed Forecast provided under
Section 3.2, Company shall place a firm purchase order with CyDex in a form
mutually agreed upon by the parties, for Company’s order of Commercial Grade
Captisol for the [***], as applicable, of the Detailed Forecast for delivery
consistent with the Detailed Forecast. Each purchase order, for all grades of
Captisol, shall specify: (i) the grade of Captisol ordered (i.e., Commercial
Grade Captisol or Clinical Grade Captisol); (ii) quantities; (iii) delivery
dates; and (iv) reasonable shipping instructions. Company’s requested delivery
dates shall be at least [***] after the date of Company’s purchase order. If any
purchase order or other document submitted by Company hereunder or any other
document passing between the parties contains terms or conditions in addition to
or inconsistent with the terms of this Agreement, the terms of this Agreement
shall control and prevail and such additional or inconsistent terms are hereby
expressly rejected.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

3



--------------------------------------------------------------------------------

3.5 Delivery. Unless otherwise agreed in writing by the parties, Captisol shall
be delivered [***]. Company acknowledges the inherent risk that a batch of
Captisol may be lost in production or shipment, and Company shall use
commercially reasonable efforts to maintain a sufficient inventory of Captisol
in the event of late delivery by CyDex. Quantities actually delivered to Company
pursuant to an accepted purchase order may vary from the quantities reflected in
such purchase order by up to [***] and still be deemed to be in compliance with
such purchase order; provided, however, [***].

3.6 Quality Control; Acceptance and Rejection.

(a) Quality Control. The Parties shall enter into a mutually agreeable Quality
Agreement within [***] of the Effective Date, unless otherwise mutually agreed
by the Parties. The Quality Agreement will clearly describe audit rights and
procedures, which shall be consistent with this Agreement. CyDex shall conduct
or have conducted quality control testing of Captisol prior to shipment in
accordance with the Specifications and other CyDex-approved quality control
testing procedures (the “Testing Methods”). CyDex shall retain or have retained
accurate and complete records pertaining to such testing. Each shipment of
Captisol hereunder shall be accompanied by a certificate of analysis for each
lot of Captisol therein.

(b) Acceptance Testing. Company shall have a period of [***] from the date of
receipt to test or cause to be tested Captisol supplied under this Agreement.
Company or its designee shall have the right to reject by notice to CyDex any
shipment of Captisol that does not conform in all material respects with the
Specifications at the time of delivery pursuant to Section 3.5 hereof when
tested in accordance with the Testing Methods. All shipments of Captisol shall
be deemed accepted by Company unless CyDex receives written notice of rejection
from Company within such [***] period describing the reasons for the rejection
in reasonable detail. Once a delivery of Captisol is accepted or deemed accepted
hereunder, Company shall have no recourse against CyDex in the event Captisol is
subsequently deemed unsuitable for use for any reason, except as provided in
Section 10.1 of the License Agreement.

(c) Latent Defects. As soon as either party becomes aware of a latent defect in
any Captisol lot, it will promptly notify the other party of such event
(including reasonable details and the lot involved). If Captisol accepted by
Company becomes non-conforming by virtue of the later discovery of a latent
defect, Company may place the lot on quality assurance hold pending CyDex’s
investigation and a final resolution of the claimed Latent Defect. In the event
that such Captisol is found to contain a latent defect, such Captisol will be
deemed rejected as of the date of the notice, and the rights and obligations of
the parties with respect to the rejected Captisol will thereafter be governed by
the same process as governs acceptance testing set forth below.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

4



--------------------------------------------------------------------------------

(d) Confirmation. After its receipt of a notice of rejection from Company
pursuant to Section 3.6(b) or (c) above, CyDex shall notify Company as soon as
reasonably practical whether it accepts Company’s basis for rejection and
Company shall cooperate with CyDex in determining whether such rejection was
necessary or justified. If the parties are unable to agree as to whether a
shipment of Captisol supplied by CyDex or its Third-Party Manufacturer hereunder
meets the Specifications, such question shall be submitted to an independent
quality control laboratory mutually agreed upon by the parties. The findings of
such independent laboratory shall be binding upon the parties. The cost of the
independent quality control laboratory shall be borne by the party whose results
are shown by such laboratory to have been incorrect.

(e) Return or Destruction of Rejected Shipments. Company may not return or
destroy any batch of Captisol until it receives written notification from CyDex
that CyDex does not dispute that the batch fails to meet the Specifications.
CyDex will indicate in its notice either that Company is authorized to destroy
the rejected batch of Captisol or that CyDex requires return of the rejected
Captisol. Upon written authorization from CyDex to do so, Company shall promptly
destroy the rejected batch of Captisol. Upon receipt of CyDex’s request for
return, Company shall promptly return the rejected batch of Captisol to CyDex.
[***].

(f) Refund or Replacement. Company shall not be required to pay any invoice with
respect to any shipment of Captisol properly rejected pursuant to this
Section 3.6. Notwithstanding the foregoing, Company shall be obligated to pay in
full for any rejected shipment of Captisol that is subsequently determined to
meet the Specifications in all material respects, irrespective of whether
Company has already paid CyDex for a replacement shipment. If Company pays in
full for a shipment of Captisol and subsequently properly rejects such shipment
in accordance with this Section 3.6, Company shall be entitled, upon
confirmation that such shipment failed to meet the Specifications in all
material respects, either: [***].

(g) Exceptions. Company’s rights of rejection, return, refund and replacement
set forth in this Section 3.6 shall not apply to any Captisol that is
non-conforming due to damage (i) caused by Company, its Affiliates or Permitted
Purchasers or their respective employees or agents, including but not limited
to, misuse, neglect, improper storage, transportation or use beyond any dating
provided or (ii) that occurs subsequent to delivery of such Captisol to the
carrier at the point of origin, including but not limited to any damage caused
thereafter by accident, fire or other hazard and CyDex shall have no liability
or responsibility to Company with respect thereto.

3.7 Facilities and Inspections. CyDex shall permit a reasonable and limited
number Company’s authorized representatives, during normal working hours and
upon reasonable prior notice to CyDex but in no event less than [***] prior
notice (subject to Third Party Manufacturer’s consent to be reasonably sought by
CyDex), to confidentially inspect for a reasonable and limited number of days
that portion of all CyDex facilities utilized for the manufacture, preparation,
processing, storage or quality control of Captisol or such facilities of any
Third-Party Manufacturer, no more frequently than [***]. If a defect in Licensed
Product is attributed to Captisol, there are pending Licensed Product recall
decisions, or significant regulatory actions, such as warning letters, then a
for-cause audit upon short notice may be performed by Company. Company’s
authorized representatives shall be accompanied by CyDex personnel at all times,
shall be qualified to conduct such manufacturing audits, shall comply with

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

5



--------------------------------------------------------------------------------

all applicable rules and regulations relating to facility security, health and
safety Company shall ensure that its authorized representatives conduct each
manufacturing audit in such a manner as to not interfere with the normal and
ordinary operations of CyDex or its Third-Party Manufacturer. Except as
expressly set forth in this Section 3.7, Company, Permitted Purchasers and their
respective employees or representatives shall not have access to CyDex’s
facilities or the facilities of any Third-Party Manufacturer.

3.8 [***]

(a) Notice. CyDex shall notify Company if CyDex is [***] ordered by Company
within [***] after CyDex’s receipt of a purchase order from Company.

(b) Allocation. [***] shall take all reasonable steps necessary to minimize
supply delays.

(c) Alternate Suppliers. If CyDex fails to supply to Company with [***] of the
quantity of Captisol properly forecasted and ordered by Company (and provided
such order was within the Purchase Volume Limitations) in accordance with this
Agreement, for a period of [***] or longer (“Supply Interruption”), then CyDex
shall immediately provide written notice to Company of the Supply Interruption.
[***]. In the event of a [***]:

(i) [***]

(ii) [***]

If CyDex is unable to resolve such [***] within [***] after the first day of the
[***] or has not taken steps within such time period likely to resolve such
[***] pursuant to clauses 3.8(c)(i) or (ii), then Company shall [***]. CyDex
shall provide at its cost all assistance and technical information required to
[***] (which shall not include [***] which is [***]) to Company or its contract
manufacturer shall be subject to contractual covenants regarding confidentiality
and limitations on use. In the event of a dispute between the parties as to
whether or not a Supply Interruption has occurred, such dispute shall be finally
resolved by arbitration in accordance with Section 14.4 of the License
Agreement.

3.9 Product Recalls. If any Captisol should be alleged or proven not to meet the
Specifications, Company shall notify CyDex immediately, and both parties shall
cooperate fully regarding the investigation and disposition of any such matter.
If (i) Company recalls any Licensed Product, or (ii) the FDA requires the recall
of any Licensed Product, and in either case such recall is solely due to the
failure of Captisol to conform to the relevant Specifications at the time of
delivery by CyDex or for latent defect, then CyDex agrees, upon substantiation
thereof, [***]. Company shall procure that Permitted Purchasers maintain records
of all sales of Licensed Product sufficient to adequately administer any such
recall, for a period of [***] after expiration or termination of this Agreement.

3.10 Modified Specifications. CyDex shall have the right to change the
Specifications from time to time during the Term. In the event that CyDex
modifies the Specifications, CyDex shall give Company at least [***] notice
before implementation of such change and shall use good faith commercially
reasonable efforts to continue to supply against the original Captisol
specification until Company has obtained any required amendment or other
modification of the

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

6



--------------------------------------------------------------------------------

Licensed Product regulatory approvals. [***]. In the event that any regulatory
agency having jurisdiction requires CyDex to implement any changes to the
Specifications for Captisol generally (and not for a Licensed Product
specifically), CyDex shall use all reasonable efforts to make such changes and
shall, within [***] of learning of required changes to the Specifications,
advise Company as to any lead-time changes or other terms that may result from a
change to the Specifications.

 

4. COMPENSATION.

4.1 Pricing. The purchase prices for Captisol pursuant to this Agreement are as
specified in Exhibit A. CyDex reserves the right to increase such purchase
prices set forth in Exhibit A up to [***].

4.2 Payments. All amounts due hereunder are stated in, and shall be paid in,
U.S. dollars. Payment of CyDex’s invoices shall be made within [***] days of
Company’s receipt of such invoices The purchase prices for Captisol specified in
Exhibit A exclude all applicable sales, use, and other taxes, and Company will
be responsible for payment of all such taxes (other than taxes based on CyDex’s
income), fees, duties, and charges, and any related penalties and interest,
arising from the payment of amounts due hereunder. If any amount due hereunder
and not subject to a reasonable, good-faith dispute by Company remains
outstanding for more than [***] after its due date, CyDex may, in addition to
any other rights or remedies it may have, refuse to ship Captisol.

 

5. REPRESENTATIONS AND WARRANTIES.

5.1 [***].

5.2 Mutual Representations and Warranties. The provisions of Section 9.1 (Mutual
Representations and Warranties) of the License Agreement are incorporated herein
by reference as if fully set forth herein.

5.3 Disclaimer. THE WARRANTIES SET FORTH IN THIS SECTION 5 ARE PROVIDED IN LIEU
OF, AND EACH PARTY HEREBY DISCLAIMS, ALL OTHER WARRANTIES, EXPRESS AND IMPLIED,
RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT OR CAPTISOL, INCLUDING BUT NOT
LIMITED TO THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE, TITLE AND NON-INFRINGEMENT OF THIRD PARTY RIGHTS. CYDEX’S
WARRANTIES UNDER THIS AGREEMENT ARE SOLELY FOR THE BENEFIT OF COMPANY AND MAY BE
ASSERTED ONLY BY COMPANY AND NOT ANY AFFILIATE, PERMITTED PURCHASER OR OTHER
THIRD PARTY. COMPANY SHALL BE SOLELY RESPONSIBLE FOR ALL REPRESENTATIONS AND
WARRANTIES THAT COMPANY OR ITS AFFILIATES MAKE TO ANY PERMITTED PURCHASER.

 

6. TERM AND TERMINATION.

6.1 Term. Unless terminated earlier as set forth herein, the term of this
Agreement (the “Term”) shall commence on the Effective Date and shall continue
until the expiration or termination of the License Agreement.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

7



--------------------------------------------------------------------------------

6.2 Termination for Breach. If either party should violate or fail to perform
any term or covenant of this Agreement, then the other party may give written
notice of such default (a “Notice of Default”) to the first party. If such party
should fail to cure such default within [***] (or [***] with respect to any
payment obligation) of the date of such notice or prior to the natural
expiration date of this Agreement, whichever is shorter in duration, the other
party shall have the right to terminate this Agreement by a second written
notice (a “Notice of Termination”) to the first party. If Notice of Termination
is sent to such first party, this Agreement shall automatically terminate on the
effective date of such notice.

6.3 Termination for Bankruptcy. Either party may terminate this Agreement
immediately upon written notice to the other party in the event that the first
party makes an assignment for the benefit of creditors or has a petition in
bankruptcy filed for or against it that is not dismissed within [***] of such
filing.

6.4 Effect of Termination. Upon the termination of this Agreement by CyDex under
Section 6.2, (i) Company shall no longer have any rights to purchase Captisol,
and (ii) each party shall promptly return all relevant records and materials in
its possession or control containing the other party’s Confidential Information
with respect to which the former party does not retain rights hereunder. Upon
the termination of this Agreement by Company under Section 6.2, Company shall
retain its rights to Captisol but the amounts (e.g., royalties) due hereunder
shall be reduced by a mutually agreed upon percentage and Company shall have the
right to purchase from and/or create other Captisol sources.

6.5 Survival. Notwithstanding any other provisions of this Agreement, any
liability or obligation of either party to the other for acts or omissions prior
to the termination or expiration of this Agreement shall survive the termination
or expiration of this Agreement. Such termination or expiration shall not
relieve either party from obligations that are expressly indicated to survive
termination or expiration of this Agreement, nor shall any termination or
expiration of this Agreement relieve Company of its obligation to pay CyDex sums
due in respect of Captisol shipped prior to termination or expiration of this
Agreement. Sections 2.4 (Restrictions), 3.6(e) (Refund or Replacement), 3.9
(Product Recalls), 4.2 (Payments), 5.3 (Disclaimer), 6.4 (Effect of
Termination), 6.5 (Survival) and 7 (General Provisions) shall survive
termination or expiration of this Agreement.

 

7. GENERAL PROVISIONS.

The following Sections of the License Agreement are incorporated into this
Agreement by this reference as if fully set forth herein: 3.2 (Grantback
License), 7.2 (Material Safety), 7.3 (Adverse Event Reporting), 8
(Confidentiality), 10 (Indemnification), 11 (Limitation of Liability), 12
(Management of Intellectual Property), and 14 (General Provisions).

[Remainder of this page left blank intentionally]

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

CYDEX PHARMACEUTICALS, INC. By:   /s/ Charles Berkman Name:   Charles Berkman
Title:   VP and Secretary ELI LILLY & CO. By:   /s/ Newton F. Crenshaw Name:  
Newton F. Crenshaw Title:   V.P. Oncology Business Unit

 

9



--------------------------------------------------------------------------------

EXHIBIT A

PURCHASE PRICES FOR CAPTISOL

All prices are [***].

 

[***]

   [***]    [***]

[***]

   [***]    [***]

[***]

   [***]   

[***]

     

[***]

   [***]   

[***]

   [***]    [***]

[***]

   [***]   

Such prices are subject to adjustment pursuant to Section 4.1.

* * * * *

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

A - 1